No. 366-81875-2014

THE STATE OF TEXAS                               IN THE 366TH DISTRICT
                                                               FILED IN
                                                         5th COURT OF APPEALS
                                                             DALLAS, TEXAS
            v.                                   COURT OF1/4/2016 3:47:40 PM
                                                               LISA MATZ
JOHN TURNER GRAY                                 COLLIN COUNTY,      TEXAS.
                                                                 Clerk




                            · NOTICE OF APPEAL

COMES NOW JOHN TURNER GRAY, DEFENDANT, respectfully giving

Notice of Appeal that he desires to appeal from the final judgment of
                                                               ~:CN·teNC.I!tJ
conviction in the above styled and numbered cause that was si§ned by the

court on the     t;; day of November 2015.   John Turner Gray appeals to the

51h Court of Appeals.




                                                       SCANNED